              So Ordered.

Dated: April 22nd, 2021




                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WASHINGTON

     In re:                                        Case No. 18-03197-FPC7

     GIGA WATT, INC., a Washington
     corporation,

                    Debtor.
     MARK D. WALDRON, as Chapter 7
     Trustee,
                                                   Adversary No. 20-80031-FPC
                             Plaintiff,
                                                   ORDER DENYING PERKINS’
               v.                                  AND NESS’ MOTION TO
                                                   COMPEL ARBITRATION AND
     PERKINS COIE, LLP, a Washington               STAY
     limited liability partnership; LOWELL
     NESS, an individual and California
     resident; GIGA WATT PTE, LTD., a
     Singapore corporation; and ANDREY
     KUZENNY, a citizen of the Russian
     Federation;                                   NOT FOR PUBLICATION
                             Defendants,
          and

     THE GIGA WATT PROJECT, a
     partnership,

                         Nominal Defendant.

              THIS MATTER came before the Court on Defendants Perkins Coie, LLP

     and Lowell Ness’s Motion to Compel Arbitration and Stay in the adversary



     ORDER DENYING ARBITRATION - Page 1


       20-80031-FPC      Doc 51   Filed 04/22/21    Entered 04/22/21 12:46:51   Pg 1 of 9
proceeding, Adversary Case No. 20-80031-FPC (the “Motion”). (Adv. ECF No.

40) On March 25, 2021, the Court held a hearing, reviewed the files and records

herein, heard argument from Pamela Egan for the Plaintiff, Mark Waldron as the

Chapter 7 Trustee for Giga Watt, Inc. (the “Trustee”), and from Ralph Cromwell

for Defendants, Perkins Coie, LLP, a law firm, and for Lowell Ness, a partner at

Perkins Coie, LLP (collectively referred to in the singular as “Perkins”). The Court

finds, concludes and orders as follows:

                                 FINDINGS OF FACT1

       1.     Giga Watt, Inc. (“Giga Watt”) and Giga Watt PTE, Ltd. (“Giga Watt

Singapore”) partnered to build and run a large-scale cryptocurrency mining

operation, with investors who, after buying a token could install mining machines

(“miners”) in the building to generate cryptocurrency. Giga Watt offered “mining

hosting services” that consisted of buildings designed to house miners along with

the necessary electricity, and Giga Watt Singapore offered “turnkey mining

services,” that included selling miners and providing maintenance of the miners in

the buildings. The project included an initial offering of WTT Tokens,2 similar to




1
 Where a finding of fact is a conclusion of law, it shall be treated as such and vice versa.
2
 Giga Watt defined a WTT Token as “an Ethereum token representing the right to use the Giga
Watt processing center’s capacity, rent-free for 50 years, to accommodate 1 Watt’s worth of
mining equipment power consumption.” (Adv. ECF No. 6, Ex. A., p.4)

ORDER DENYING ARBITRATION - Page 2


    20-80031-FPC     Doc 51    Filed 04/22/21    Entered 04/22/21 12:46:51       Pg 2 of 9
an initial public offering, called an Initial Coin Offering (“ICO”) that was

scheduled to begin August 7, 2017.

       2.      As part of the process of buying a WTT Token, each purchaser signed

a Token Purchase Agreement that indicated it was an agreement with Giga Watt

Singapore. 3 As a result of the ICO, Perkins received over $22 million in token sale

proceeds and placed the funds in an Interest on Lawyers Trust Account

(“IOLTA”). Subsequently, Perkins made refunds to various token holders, and then

made four disbursements to Giga Watt Singapore that totaled $10.8 million and

four disbursements to Giga Watt that totaled a little over $10.8 million. By

February 22, 2108, the escrow account was depleted.

       3.      At issue are the Trustee’s allegations that the bankruptcy estate was

harmed when Perkins prematurely released funds from the IOLTA. Rather than

resolve these allegations in this Court or in the District Court, Perkins seeks to

compel arbitration in the Singapore International Arbitration Center pursuant to the

Federal Arbitration Act. (Adv. ECF No. 40).

       4.      Perkins points to two documents—two versions of a Token Purchase

Agreement—that contain arbitration provisions and argues that those provisions

require this Court to order arbitration. Specifically, the two documents are: (i) a


3
 The procedural and factual background of the case is more fully set forth in the
contemporaneous Order Granting Motion to Strike Jury Demand.

ORDER DENYING ARBITRATION - Page 3


    20-80031-FPC      Doc 51     Filed 04/22/21    Entered 04/22/21 12:46:51        Pg 3 of 9
seven-page document titled WTT Token Purchase Agreement 4 dated June 1, 2017,

signed by Scott Glasscock as purchaser, and by Michael Savuskan, as CEO of Giga

Watt Singapore (“Glasscock TPA”); and (ii) a document titled Token Purchase

Agreement that was attached to an email dated May 17, 2017 from Katrina Grant

to Lowell Ness (“Email TPA”). (Adv. ECF Nos. 43-2 and 43-3)

         5.     The Trustee objected to arbitration and argued that the lawsuit seeks

enforcement of the unwritten escrow agreement between Perkins and Giga Watt

Singapore, not the enforcement of Token Purchase Agreements.

         6.     The facts of the case, as introduced to the Court in the Complaint,

Answers, Motion and related filings, suggests that Perkins and Giga Watt

Singapore agreed that Perkins would hold money received from the WTT Token

sales in an escrow or trust account. The agreement was not memorialized in

writing as a traditional escrow agreement. In fact, the parties agree that a

traditional escrow agreement document detailing the terms of the escrow account

does not exist. (Adv. ECF No. 43, p. 1).

         7.     The existence of an escrow agreement is suggested by various pieces

of evidence, including the Giga Watt Token Launch White Paper (the “White

Paper”);5 statements made by David Carlson to the Trustee asserting that Perkins


4
    Adv. ECF No. 43-1.
5
    Adv. ECF No. 6, Exhibit A.

ORDER DENYING ARBITRATION - Page 4


     20-80031-FPC      Doc 51    Filed 04/22/21   Entered 04/22/21 12:46:51   Pg 4 of 9
agreed to hold the token purchase proceeds in escrow until Giga Watt met certain

milestones in the construction of its facilities; 6 writings from Katrina Arden,

counsel to the Giga Watt Project, discussing a draft token purchase agreement;7 the

Glasscock TPA; 8 and statements made to the Securities and Exchange Commission

that the release of the token purchase proceeds escrow were conditioned on Giga

Watt’s construction progress.9

       8.     The existence of an escrow agreement is also suggested by the Giga

Watt Token Launch White Paper (“White Paper”). The White Paper sets forth a

general description of how the proceeds from the WTT Token purchases would be

treated. For example, the White Paper provides that funds collected through the

pre-sale and the ICO would be deposited in escrow and would be released from

escrow “in step with the completion of facilities.” (Adv. ECF No. 6, Ex. A, p. 18).

The White Paper also provides that in the event more demand existed for tokens

than existing facility capacity, “[t]he over-subscribed proceeds will be placed into

escrow until the requisite processing center capacity has been built out.” Id.

Finally, the White Paper provides that “[i]f the construction of the processing

center capacity designed to accommodate additional WTT tokens is not completed



6
  Adv. ECF No. 44, page 3.
7
  Adv. ECF No. 43-2.
8
  Id.
9
  Adv. ECF No. 43-4, Response to Request No. 19.

ORDER DENYING ARBITRATION - Page 5


    20-80031-FPC    Doc 51    Filed 04/22/21       Entered 04/22/21 12:46:51   Pg 5 of 9
in a reasonable amount of time, the relevant portion of these proceeds will be

refunded to the WTT token purchasers.” Id. at n.21.

        9.    Perkins is not a party to the White Paper. Additionally, while an

escrow account is mentioned in the White Paper, Perkins is not named.

        10.   Perkins admits in its Answer that the proceeds received from the WTT

Token sale were held in the law firm’s IOLTA for the benefit of its client, Giga

Watt Singapore.

        11.   The Glasscock TPA, dated June 1, 2017, provides in paragraph 15

that the Purchaser and the Company, Giga Watt Singapore, will arbitrate all

disputes in Singapore; however, Perkins is not a party to the Glasscock TPA. (Adv.

ECF No. 43-1)

        12.   Similarly, the Email TPA has an arbitration clause but does not

include Perkins as a party. (Adv. ECF No. 43-2) 10

        13.   The evidence presented for the purposes of this Motion does not

definitively establish the terms of the escrow agreement between Perkins and Giga

Watt Singapore. If Perkins could produce a written escrow agreement with Giga

Watt Singapore that contained an arbitration clause, the Court’s conclusion might

change. But as it stands, the evidence relied upon by Perkins consists of


10
  The Glasscock TPA was signed by Scott Glasscock and Michael Savuskan, CEO of Giga Watt
Singapore, on June 1, 2017, but the Email TPA was neither signed nor dated.

ORDER DENYING ARBITRATION - Page 6


     20-80031-FPC   Doc 51   Filed 04/22/21   Entered 04/22/21 12:46:51     Pg 6 of 9
agreements that it was not a party to; instead, the agreements Perkins relies upon

are between Giga Watt Singapore and WTT Token purchasers. In short, no escrow

agreement between Perkins and Giga Watt Singapore that contains an arbitration

clause has been produced.

      14.    Both the Email TPA and the Glasscock TPA serve as evidence that an

escrow agreement existed between Giga Watt Singapore and Perkins. But neither

document contains evidence that an arbitration clause existed within the escrow

agreement between Giga Watt Singapore and Perkins.

      15.    Considering the evidence presented, the Court cannot find evidence of

an express or an implied agreement to arbitrate within the escrow agreement

between Perkins and Giga Watt Singapore. The Trustee alleges that Perkins

promised to hold money in its IOLTA until certain construction milestones were

met —a factual allegation for trial— but neither party has presented evidence

demonstrating Giga Watt Singapore or Perkins’ intent or agreement to arbitrate

disputes that arose under that escrow agreement.

                            CONCLUSIONS OF LAW

      1.     International arbitration agreements involving parties in the United

States are governed by Chapter 2 of the Federal Arbitration Act (“FAA”), which

codifies the United Nations Convention on the Recognition and Enforcement of

Foreign Arbitral Awards (the so-called “New York Convention” or “Convention”).

ORDER DENYING ARBITRATION - Page 7


  20-80031-FPC     Doc 51   Filed 04/22/21   Entered 04/22/21 12:46:51   Pg 7 of 9
See 9 U.S.C. §§ 201- 208. Under the terms of the Convention, as codified in the

FAA, a district court must compel arbitration in a foreign location if the terms of

arbitration so state, and if the arbitration agreement is governed by the Convention.

See 9 U.S.C. § 206.

      2.     Courts may determine whether an arbitration agreement was actually

formed, as the FAA “make[s] arbitration agreements as enforceable as other

contracts, but not more so.” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford

Junior Univ., 489 U.S. 468, 478 (1989) (internal quotation marks omitted).

Additionally, courts decide issues pertaining to the formation of the arbitration

agreement at issue, because “the FAA does not require parties to arbitrate when

they have not agreed to do so.” Id. Accord Granite Rock Co. v. Int'l Bhd. of

Teamsters, 561 U.S. 287, 300 (2010). Finally, where the court finds evidence

lacking that the parties expressly agreed to arbitrate a particular dispute and where

an agreement to arbitrate a particular dispute was not validly formed, arbitration

will not be compelled. Id.

      3.     The parties have not produced evidence of a contract or agreement

indicating the parties’ intent that disputes related to how proceeds received from

the WTT Token sales were disbursed from Perkins’ IOLTA would be subject to

mandatory arbitration.

      Therefore,

ORDER DENYING ARBITRATION - Page 8


  20-80031-FPC     Doc 51    Filed 04/22/21   Entered 04/22/21 12:46:51     Pg 8 of 9
     IT IS ORDERED: Perkins’ Motion to Compel Arbitration and Stay (Adv.

ECF No. 40) DENIED.



                            ///END OF ORDER///




ORDER DENYING ARBITRATION - Page 9


  20-80031-FPC   Doc 51   Filed 04/22/21   Entered 04/22/21 12:46:51   Pg 9 of 9
